—Adjudication unanimously affirmed. Memorandum: Defendant appeals from a youthful offender adjudication after a bench trial finding that he committed, inter alia, attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [4]). We reject the contention of defendant that the finding is against the weight of the evidence because the victim was not credible. The victim’s testimony was corroborated by defendant’s statements to the police and by the recovery of the gun. “Matters of credibility are best left to the trier of the facts” (People v Prophet, 166 AD2d 887, 887-888). “The determination of the fact finder is entitled to great weight and should not be disturbed on appeal unless clearly unsupported by the record” (People v White, 149 AD2d 915, 916, lv denied 74 NY2d 854). In any event, we note that there is no claim of right defense to attempted robbery (see, People v Reid, 69 NY2d 469, 475-477; People v Tavares, 235 AD2d 325). (Appeal from Adjudication of Erie County Court, Rogowski, J. — Youthful Offender.) Present — Pigott, Jr., P. J., Pine, Wisner and Scudder, JJ.